This is an appeal from an order made by the Circuit Court for Dade County denying the motion of the defendant, E.B. Elliott Co., to dismiss the bill of complaint, but at the same time denying the application of the plaintiff in said bill of complaint contained for the appointment of a receiver for said defendant corporation. From this order the plaintiff in the court below took this appeal, assigning as error the denial of the application for the appointment of a receiver. The defendant, E.B. Elliott Co., appellee here, cross-assigned as error that part of the order denying the motion to dismiss the bill.
The case has been thoroughly briefed and argued, and after due consideration the conclusion of the Court is that the order appealed from should be affirmed in toto. It is quite clear that the court was without error in denying the application for a receiver, and the majority of the court are of the opinion that the bill of complaint is not entirely without equity and that this Court would not be justified in holding that the chancellor was in error in denying the motion to dismiss the bill.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.